Exhibit 21 SUBSIDIARIES OF REGISTRANT The following is a list of subsidiaries of the company as of June 30, 2017, omitting subsidiaries which, considered in the aggregate, would not constitute a significant subsidiary. Name Where Incorporated Microsoft Ireland Research Ireland Microsoft Capital Group, LLC United States Microsoft Global Finance Ireland Microsoft Ireland Operations Limited Ireland Microsoft Online, Inc. United States Microsoft Operations Pte Ltd Singapore Microsoft Operations Puerto Rico, LLC Puerto Rico Microsoft Regional Sales Corporation United States Skype Communications S.á r.l. Luxembourg Mojang Synergies AB Sweden LinkedIn Corporation United States
